                Case 2:21-cv-00270-BJR Document 12 Filed 03/10/21 Page 1 of 2




 1                                                                   The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7
                                          UNITED STATES DISTRICT COURT
 8                                       WESTERN DISTRICT OF WASHINGTON
                                                   AT SEATTLE
 9

10    PARLER LLC,
                                                               No. 2:21-cv-270
11                                       Plaintiff,
                                                               NOTICE OF RELATED CASE
12             v.
13    AMAZON WEB SERVICES, INC., and
      AMAZON.COM, INC.,
14
                                         Defendants.
15

16             Pursuant to LCR 4(g) and the Court’s March 5, 2021 Order (Dkt. 10), Defendants

17    Amazon Web Services, Inc. (“AWS”) and Amazon.com, Inc. file this Notice of Related Case.

18             This case is related to Parler LLC v. Amazon Web Services, Inc., 2:21-cv-0031-BJR

19    (W.D. Wash. 2021) (“Parler I”), over which Judge Barbara J. Rothstein presided, and which

20    involves the same parties, except that Amazon.com, Inc., was not named in Parler I.

21             A case is related to another case if it “(A) “concerns substantially the same parties,

22    property, transaction, or event; and (B) it appears likely that there will be an unduly

23    burdensome duplication of labor and expense or the potential for conflicting results if the cases

24    are conducted before different judges.” LCR 3(g)(4).

25             These criteria are satisfied here.

26             First, the parties are substantially the same, and the underlying events are identical. In

27    both Parler I and this lawsuit, Parler sued AWS. In this lawsuit, Parler also sues Amazon.com,
     NOTICE OF RELATED CASE - 1
                                                                                   Davis Wright Tremaine LLP
     (2:21-cv-270)                                                                          L AW O FFICE S
      4817-3831-8815v.2 0051461-003531                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
                Case 2:21-cv-00270-BJR Document 12 Filed 03/10/21 Page 2 of 2




 1    Inc., the ultimate parent company of AWS. Further, in both lawsuits, the heart of Parler’s

 2    claims is that AWS improperly suspended Parler’s contract.

 3             Second, there would be an unduly burdensome duplication of labor and expense and

 4    potentially conflicting results if this case proceeds before a different judge: In Parler I, Judge

 5    Rothstein denied Parler’s motion for a preliminary injunction, holding that Parler failed to show

 6    a likelihood of prevailing on its claims that AWS’s suspension of Parler’s account was

 7    unlawful. Parler I, Dkt. 34.

 8             DATED this 10th day of March, 2021.
                                                         Davis Wright Tremaine LLP
 9                                                       Attorneys for Defendants Amazon Web
                                                         Services, Inc. and Amazon.com, Inc.
10
                                                         By s/Ambika K. Doran
11                                                          Ambika Kumar Doran, WSBA #38237
                                                            920 Fifth Avenue, Suite 3300
12                                                          Seattle, WA 98104-1610
                                                            Telephone: 206-622-3150
13                                                          Facsimile: 206-757-7700
                                                            E-mail: ambikadoran@dwt.com
14

15

16

17

18
19
20

21

22

23

24

25

26
27
     NOTICE OF RELATED CASE - 2
                                                                                   Davis Wright Tremaine LLP
     (2:21-cv-270)                                                                          L AW O FFICE S
      4817-3831-8815v.2 0051461-003531                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
